DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              JOSHUA DAVIS,
                                Appellant,

                                    v.

               CITIZENS PROPERTY INSURANCE COMPANY,
                              Appellee.

                              No. 4D21-2915

                              [June 30, 2022]

  Appeal from the County Court for the Fifteenth Judicial Circuit, Palm
Beach County; Edward A. Garrison, Judge; L.T. Case No. 50-2020-CC-
007651-XXXX-MB.

    John H. Pelzer of Greenspoon Marder LLP, Fort Lauderdale, and Maria
I. Fuxa of Geyer Fuxa Tyler, Sunrise, for appellant.

  Kimberly J. Fernandes of Kelley Kronenberg, P.A., Tallahassee, for
appellee.

PER CURIAM.

   Affirmed.

KLINGENSMITH, C.J., CIKLIN and CONNER, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.